   Case: 3:18-cr-00137-TMR Doc #: 49 Filed: 07/29/20 Page: 1 of 2 PAGEID #: 172




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

UNITED STATES OF AMERICA

                    Plaintiffs                       Case No. 3:18-CR-0137

-vs-                                                 Judge Thomas M. Rose

JEFFREY D’ANGELO POOLER

               Defendant


ENTRY AND ORDER DENYING DEFENDANT’S MOTION TO MODIFY SENTENCE
            PURSUANT TO 18 U.S.C. § 3582 (c)(1)(A)(i) (Doc. 43)


        This case is before the Court on the Motion to Modify Sentence Pursuant to 18 U.S.C. §

3582 (c)(1)(A)(i) (Doc. 43) (the “Motion”) and supplemental documents (Doc. 47) filed by

Defendant, Jeffrey D’Angelo Pooler. The Government filed a response to the Motion. (Doc. 48)

Defendant has not filed a reply in support of the Motion, and the time to do so has now passed.

The matter is ripe for the Court’s review.

        In the Motion, the Defendant asks that this Court modify his term of imprisonment to serve

the remainder of his sentence on home confinement based on the ‘extraordinary and compelling

reasons’ and pursuant to” 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. 43) Thus, the Defendant asks that

the Court order a change to the place where his sentence will be served from F.C.I. Gilmer to his

home.

        The Court lacks authority to grant Defendant’s request. It is the BOP that has the authority

to determine the place of a defendant’s confinement, not the courts. 18 U.S.C. § 3621(b) (“The

Bureau of Prisons shall designate the place of the prisoner’s imprisonment …”); United States v.

                                                 1
   Case: 3:18-cr-00137-TMR Doc #: 49 Filed: 07/29/20 Page: 2 of 2 PAGEID #: 173




Jalili, 925 F.2d 889, 894 (6th Cir. 1991) (“While a judge has wide discretion in determining the

length and type of sentence, the court has no jurisdiction to select the place where the sentence

will be served. Authority to determine place of confinement resides in the executive branch of

government … and is delegated to the Bureau of Prisons”) (quoting United States v. Dragna, 746

F.2d 457, 458 (9th Cir. 1984)); United States v. Townsend, 631 F. App’x 373, 378 (6th Cir. 2015)

(“The BOP, not the court, is responsible for designating the place of a prisoner’s imprisonment …

[a]ccordingly, the district court did not err in concluding that it could not split [defendant’s]

mandatory sentence between a BOP facility and home confinement because that decision is solely

confided to the BOP”); see also 18 U.S.C. § 3582(c) (“The court may not modify a term of

imprisonment once it has been imposed except that ….) (emphasis added).

       Therefore, the Court DENIES Defendant’s Motion to Modify Sentence Pursuant to 18

U.S.C. § 3582 (c)(1)(A)(i) (Doc. 43).

       DONE and ORDERED in Dayton, Ohio, this Wednesday, July 29, 2020.



                                                                 s/Thomas M. Rose
                                                         ________________________________
                                                                 THOMAS M. ROSE
                                                         UNITED STATES DISTRICT JUDGE




                                               2
